Case: 16-16964   Date Filed: 04/09/2018   Page: 1 of 6


                                                         [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 16-16964
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket Nos. 6:02-cr-00087-JA-GJK-1,
                         6:08-cr-00080-JA-GJK-1


UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus

OMAR ANTHONY GREEN,
a.k.a. Kevin,

                                                          Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                               (April 9, 2018)

Before MARCUS, JULIE CARNES and HULL, Circuit Judges.

PER CURIAM:

     Omar Green, through counsel, appeals the district court’s denial of his

motion to reduce his sentence, pursuant to 18 U.S.C. § 3582(c)(2), based on
              Case: 16-16964    Date Filed: 04/09/2018   Page: 2 of 6


Amendment 782 to the Sentencing Guidelines. On appeal, he argues that the

district court abused its discretion by following improper procedure when it did not

expressly recalculate a new guideline range even though a reduction was warranted

under the factors found in 18 U.S.C. § 3553(a). After thorough review, we affirm.

      We review the district court’s decision on whether to reduce a sentence

pursuant to 18 U.S.C. § 3582(c)(2) based on a subsequent change in the Sentencing

Guidelines for abuse of discretion. United States v. Brown, 332 F.3d 1341, 1343

(11th Cir. 2003). In addition, harmless error analysis is applied to sentencing

cases, and remand is unnecessary if the party defending the sentence persuades us

that the district court would have imposed the same sentence absent any error. See

Williams v. United States, 503 U.S. 193, 203 (1992).

      A district court abuses its discretion if it fails to apply the proper legal

standard or fails to follow proper procedures when making a determination under §

3582(c). United States v. Jules, 595 F.3d 1239, 1241-42 (11th Cir. 2010). A

district court has discretion to reduce an imprisonment term if a defendant’s

sentence is based on a sentencing range that was later lowered by the Sentencing

Commission. See 18 U.S.C. § 3582(c)(2). To obtain a reduction in a term of

imprisonment based on an amendment to the Sentencing Guidelines, the relevant

amendment must be listed in U.S.S.G. § 1B1.10(d). U.S.S.G. § 1B1.10(a)(1).

Because it is listed in § 1B1.10(d), Amendment 782 to the Sentencing Guidelines


                                         2
              Case: 16-16964     Date Filed: 04/09/2018    Page: 3 of 6


may serve as the basis for a sentence reduction. Id. § 1B1.10(d). Amendment 782

reduced by two levels the base offense levels that apply to most drug offenses.

U.S.S.G. App. C, Amend. 782 (2014).

      In considering a § 3582(c)(2) motion, a district court must engage in a two-

part analysis. United States v. Bravo, 203 F.3d 778, 780 (11th Cir. 2000). First,

the court must recalculate the sentence under the amended Guidelines, determining

a new base level by substituting the amended guideline range for the originally

applied guideline range. Id. After the court has calculated the new guideline

range, it then must decide whether, in its discretion, it will elect to impose the

newly calculated sentence under the amended Guidelines, or retain the original

sentence. Id. at 781. In exercising its discretion, the court must consider the §

3553(a) factors. Id.; see also U.S.S.G. § 1B1.10 comment (n.1(B)(i)) (providing

that the court “shall” consider the § 3553(a) factors in deciding whether to grant a

§ 3582(c)(2) motion). The § 3553(a) factors include the nature and circumstances

of the offense and the history and characteristics of the defendant; the need to

promote respect for the law; the need to protect the public; and the need to avoid

unwarranted sentencing disparities. 18 U.S.C. § 3553(a).

      The district court is not required to articulate the applicability of each factor,

as long as the record as a whole demonstrates that the pertinent factors were taken

into account. United States v. Williams, 557 F.3d 1254, 1256 (11th Cir. 2009).


                                           3
              Case: 16-16964     Date Filed: 04/09/2018   Page: 4 of 6


The weight to be accorded any given § 3553(a) factor is a matter committed to the

sound discretion of the district court. United States v. Frazier, 823 F.3d 1329,

1333 (11th Cir. 2016).

      Here, the district court did not calculate Green’s amended guideline range in

its order, but its error was harmless. We recognize that under our case law, the

court was required to recalculate Green’s sentence under the amended Guidelines,

determining a new base offense level by substituting the amended guideline range

(an undisputed 87-108 months’ imprisonment) for the originally applied guideline

range (108-135 months’ imprisonment). See Bravo, 203 F.3d at 780. We also

recognize that the district court did not expressly recalculate Green’s sentence in

its order. Instead, the court said that it denied the motion in its “discretion” and

discussed why the specific circumstances of Green’s case compelled it to deny a

reduction -- i.e., because Green had fled before his original sentencing hearing. On

this record, it seems clear that the district court implicitly calculated and

contemplated Green’s amended guideline range, and then intentionally chose not to

reduce his sentence. In doing so, the district court acted well within its discretion,

and, because we are convinced it would have imposed the same sentence if it had

expressly recalculated the new guideline range, any error it made by failing to do

so was harmless. See Williams, 503 U.S. at 203.




                                          4
              Case: 16-16964     Date Filed: 04/09/2018    Page: 5 of 6


      As for Green’s argument that the district court did not explicitly consider the

§ 3553(a) factors, it is also unavailing. It is apparent from the court’s order that it

did consider the factors, and the record as a whole suggests that the pertinent

factors were taken into account.      See Williams, 557 at 1256.          As the court

observed, if it were to grant Green’s motion and give him the reduction, he would

be rewarded for absconding before his original sentencing hearing in January 2003,

because he would end up serving less time than he would have if he had not fled.

By Green’s own calculations, had he not absconded, his guideline range would

have been 46-57 months’ under the 2002 Guidelines, and although he was subject

to a mandatory-minimum sentence of 60 months’ imprisonment, he says his

sentence would have been less because he was eligible for safety-valve relief.

With or without safety-valve relief, Green almost certainly would have been

released before the effective date of Amendment 782 in November 2015 if he had

not absconded, and the Amendment would not have applied to his sentence.

Because Green did abscond, the district court determined that Green should not

now be entitled to relief from the Amendment.

      The district court further noted that if it gave Green the reduction, it would

create an unwarranted sentencing disparity between him and his codefendants who

did not abscond and who fully served their sentences before the Amendment went

into effect. Both of these considerations -- promoting respect for the law and


                                          5
              Case: 16-16964     Date Filed: 04/09/2018   Page: 6 of 6


avoiding unwarranted sentencing disparities -- are proper considerations under 18

U.S.C. § 3553(a), and the district court was free to afford these factors more

weight than other factors under § 3553(a). See Frazier, 823 F.3d at 1333. On this

record, the district court did not abuse its discretion by declining to reduce Green’s

sentence.

      AFFIRMED.




                                          6